F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                            JAN 11 2002
                               TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

 DALE M. L. DENNEY,
             Plaintiff-Appellant,                       No. 01-3329
 v.                                            (D.C. No. 01-CV-3357-GTV)
 MARSHA SPANGLER, District Court                        (D. Kansas)
 Clerk; (FNU) DAVENPORT, Mr. and
 Mrs. Davenport, District Court Clerk;
 JOHN DOE, District Court Clerk; and
 JANE DOE, District Court Clerk,
             Defendants-Appellees.


                          ORDER AND JUDGMENT *


Before SEYMOUR and McKAY, Circuit Judges, and BRORBY, Senior Circuit
Judge.



      After examining the briefs and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

      This is a pro se state prisoner civil rights appeal. Mr. Denney sought


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
damages, declaratory judgment, and injunctive relief for Defendants’ alleged

alteration of his complaint and information filed in his state criminal proceeding.

The district court dismissed Mr. Denney’s complaint for failure to state a claim.

We agree with the district court’s well-reasoned opinion which states that Mr.

Denney’s “broad reference to equal protection and due process . . . fall[s] far

short of presenting any cognizable claim of constitutional deprivation.” Order at

2.

      We also agree with the district court that Mr. Denney’s claim for damages

is premature absent a showing that his conviction has been overturned. Mr.

Denney has a § 2254 petition pending in the United State District Court of

Kansas. Until this petition has been resolved, Mr. Denney cannot recover

damages pursuant to § 1983.

      Appellant’s complaint is DISMISSED without prejudice.

      We remind Appellant that because his motion to proceed in forma pauperis

on appeal was granted, he must continue making partial payments on court fees

and costs previously assessed until such have been paid in full.

                                               Entered for the Court


                                               Monroe G. McKay
                                               Circuit Judge




                                         -2-